Exhibit 10.30 Prosper Marketplace, Inc.Restricted Stock Unit Grant Notice(2015 Equity Incentive Plan) Prosper Marketplace, Inc. (the “Company”), pursuant to its 2015 Equity Incentive Plan (the “Plan”), hereby awards to Grantee (as of the date indicated below) Restricted Stock Units (“RSUs”) for the number of Shares set forth below (the “Award”).The Award is subject to all of the terms and conditions as set forth herein and in the Plan and the Restricted Stock Unit Award Agreement, both of which are attached hereto and incorporated herein in their entirety.Capitalized terms not otherwise defined herein will have the meanings set forth in the Plan or the Restricted Stock Unit Award Agreement.In the event of any conflict between the terms in the Award and the Plan, the terms of the Plan will control.
